Citation Nr: 1703935	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  13-07 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a cervical spine disability, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran also appealed the denial of increased ratings for kidney stones and Athlete's foot with onychomycosis and claims to reopen service connection claims for an eye disability, left and right hip disabilities, and a right foot disability.  However, in his February 2013 substantive appeal (VA Form 9), he limited his appeal to the issues of entitlement to an increased rating for bilateral hearing loss and claims to reopen service connection for cervical and lumbar spine disabilities, as listed on the title page. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issues of entitlement to an increased rating for bilateral hearing loss and entitlement to service connection for cervical spine and lumbar spine disabilities are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  An August 1994 rating decision denied a claim of entitlement to service connection for cervical and lumbar spine disabilities; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.
2.  The evidence added to the record after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a cervical spine disability and a lumbar spine disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a cervical spine disability.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156  (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As explained below, the Board determines that the evidence currently of record is sufficient to reopen the Veteran's claims for service connection for cervical and lumbar spine disabilities.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

II.  General Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

III. Analysis

The Veteran is seeking to reopen previously denied claims for service connection for cervical spine and lumbar spine disabilities.  The claims were initially denied in an August 1994 rating decision on the basis that there was no evidence of such disabilities in service or of current disabilities that were incurred in service.  The Veteran did not appeal the decision or submit new and material evidence within one year of that decision.  Therefore, the decision became final.  

Since that time, the Veteran has submitted additional personal statements and VA and private treatment records.  These treatment notes reflect current treatment and diagnosis of lumbar spine spondylosis, and a December 2011 private treatment record shows that the Veteran was treated for neck spasms, which while not a diagnosis, is suggestive of a current disability.  Since the presence of a current disability that could have been incurred in service was a missing element of the previously denied claim, this evidence is new and material.  Accordingly, reopening of the claims for service connection for a cervical spine and lumbar spine disability is in order.


ORDER

As new and material evidence has been received, reopening of the claim of entitlement to service connection for a cervical spine disability is granted.

As new and material evidence has been received, reopening of the claim of entitlement to service connection for a lumbar spine disability is granted.


REMAND

The Board determines that a remand of the Veteran's service connection claims for cervical and lumbar spine disabilities.  The RO declined to reopen these claims, and generally, when the Board reopens a claim that the RO did not, the case must be remanded for RO consideration.  Hickson v. Shinseki, 23 Vet. App. 394 (2010). Thus, as the Board herein reopened the claims, the issues must be remanded for the RO to contemplate the claims on the merits.

In addition, the Board determines that VA examinations to assess the existence and etiology of the Veteran's cervical and lumbar spine disabilities should be scheduled.  There is evidence of current disabilities of the cervical and lumbar spine, as well as complaints of symptoms in service treatment records.   The Veteran has never been afforded a VA examination for these claims, and so, in light of the above facts, an examination should be scheduled on remand.  

As for the Veteran's bilateral hearing loss rating claim, the most recent VA examination was performed in March 2009, almost eight years ago.  Consequently, the findings are too remote to provide an accurate picture of the severity of the Veteran's hearing loss disability for the entire appeal period.  Therefore, another examination to assess the current degree of severity of the Veteran's bilateral hearing loss should be scheduled.

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  The Veteran should be afforded the appropriate examinations to determine the current degree of severity of his bilateral hearing loss disability.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The AOJ should ensure that the examiner provides all information required for rating purposes.

3.  The Veteran should be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of all cervical and lumbar spine disabilities present during the period of the claims. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each cervical and lumbar spine disability present during the period of the claims as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service, to include related to the in-service activities described in the Veteran's written statements.  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Undertake any other development determined to be warranted.
 
5.  Readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


